         Case 1:13-cv-01085-YK-EB Document 254 Filed 11/02/20 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PEI{NSYLVANIA

TERRY MIDDLETON,                                  Civil No. 1:13-CV-1085
        Plaintiff,

    Y.                                            (Kane, J.)

UNITED STATES OF AMERICA
         Defendant
                                                  Filed Electronically

                                JOINT STATUS REPORT

          COME NOW, Plaintiff, Terry Middleton, and Defendant, the United States

of America, upon consummation of the settlement between the parties, and in

accordance with this Court's Order of October 9,2020,jointly request the instant

action be dismissed with prejudice.




                                         2         d
T        Middleton, Plaintiff                     Date




s/ Melissa A.                                         1U2120
Melissa A. Swauger                                Date
Assistant U.S. Attorney
228 Walnut Street
Hanisburg, PA 17101
Counsel for Defendant
        Case 1:13-cv-01085-YK-EB Document 254 Filed 11/02/20 Page 2 of 2




                   UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 TERRY MIDDLETON,                                  Civil No. 1:13-CV-1085
         Plaintiff,

    v                                              (Kane, J.)

 UNITED STATBS OF AMERICA,
              Defendant
                                                   Filed Electronically

                   CERTIFICATB OF SERVTCE BY MAIL

The undersigned hereby certifies that he is an employee in the Office of the United
States Attorney for the Middle District of Pennsylvania and is a person of such age
and discretion as to be competent to serve papers. That on November 2,2020, she
served a copy of the attached

                           JOINT STATUS REPORT

by placing said copy in a postpaid envelope addressed to the person hereinafter
named, at the place and address stated below, which is the last known address, and
by depositing said envelope and contents in the United States Mail at Williamsport,
Pennsylvania.

Addressee:
Terry Middleton
1821 Avocado Blvd.
Bunnell, FL 32110

                                      s/ Michele E. Lincalis
                                      Michele E. Lincalis
                                      Supv. Paralegal Specialist
